 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    PERRY TALLEY,                                         1:16-cv-01422 AWI-SKO (PC)

12                        Plaintiff,
                                                            ORDER DENYING MOTION FOR
13            v.                                            APPOINTMENT OF COUNSEL

14    ISMAIL PATEL, et al.,                                 (Doc. 48)

15                        Defendant.
16

17           On March 18, 2019, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent Plaintiff

20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the

22   court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113

23   F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).
                                                        1
 1            In the present case, the court does not find the required exceptional circumstances. Even

 2   if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations

 3   which, if proved, would entitle him to relief, his case is not exceptional. This court is faced with

 4   similar cases almost daily. Additionally, Defendants’ motion for summary judgment was granted

 5   and this case is closed. Further recourse is not with this court.

 6            For the foregoing reasons, Plaintiff=s motion for the appointment of counsel is HEREBY

 7   DENIED.

 8
     IT IS SO ORDERED.
 9

10   Dated:     March 22, 2019                                     /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
